                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

   Direct Technologies International,   )            JUDGMENT IN CASE
                 Inc.,
                                        )
              Plaintiff(s),             )          3:19-cv-00081-MOC-DCK
                                        )
                  vs.                   )
                                        )
     Maxum Indemnity Company,           )
          Defendant(s).                 )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 26, 2019 Order.

                                               November 26, 2019
